              Case 4:19-cv-04094-HSG Document 54 Filed 08/21/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        Fax: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Plaintiff UNITED STATES
 8 DEPARTMENT OF STATE

 9                                  UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKLAND DIVISION

12 UNITED STATES DEPARTMENT OF                      ) CASE NO. 19-cv-04094-HSG (DMR)
   STATE,                                           )
13                                                  ) STIPULATION AND [PROPOSED] ORDER
        Plaintiff,                                  ) MODIFYING EXPERT DEADLINE
14                                                  )
     v.                                             )
15                                                  )
   BRUCE OWEN and ALEXANDRA OWEN,                   )
16                                                  )
        Defendants.                                 )
17                                                  )

18          Plaintiff United States Department of State (“Plaintiff’) and defendants Bruce Owen and
19 Alexandra Owen (“Defendants”), by and through their undersigned counsel, hereby STIPULATE and

20 respectfully REQUEST that the Court modify the expert deadline in this action as follows:

21          WHEREAS, on August 12, 2020, Plaintiff noticed the depositions of Defendants’ experts
22 Rachael Greiner and Claudio Bluer for August 18, and 20, 2020, respectively;

23          WHEREAS, on August 13, 2020, Defendants’ counsel notified Plaintiff’s counsel that Mr. Bluer
24 would be available for a deposition on August 20, 2020;

25          WHEREAS, on August 17, 2020, Defendants’ counsel notified Plaintiff’s counsel that Ms.
26 Greiner would not be available on August 18, 2020,

27          WHEREAS, on August 18, 2020, Plaintiff filed an administrative motion seeking to modify the
28 case deadlines, including extending the deadline to conduct all expert depositions until September 17,

     STIPULATION AND [PROPOSED] ORDER MODIFYING EXPERT DEADLINE
     19-CV-04094 HSG (DMR)                   1
               Case 4:19-cv-04094-HSG Document 54 Filed 08/21/20 Page 2 of 3




 1 2020, so they occur after Plaintiff’s expert conducts his inspection by August 27, 2020 (ECF No. 51);

 2          WHEREAS, Plaintiff’s filing of the administrative motion in Plaintiff’s view effectively served

 3 to take the currently-noticed depositions off calendar until the parties received the Court’s ruling on the

 4 motion;

 5          WHEREAS, in the evening of August 18, 2020, the Court issued its Amended Scheduling Order,

 6 which exempts the deadlines for Plaintiff’s supplemental expert report and to conduct supplemental

 7 expert deposition from the close of discovery of August 20, 2020, and sets the deadline for Plaintiff’s

 8 supplemental expert report for September 3, 2020 and the deadline to conduct supplemental expert

 9 deposition for September 10, 2020 (ECF No. 52);

10          WHEREAS, the Amended Scheduling Order states that “Plaintiff has indicated that it noticed

11 depositions of Defendant’s experts on August 18 and 20, 2020,” and orders that “[t]o the extent the

12 parties anticipated proceeding on these days, nothing in this amended scheduling order should affect

13 these depositions” (id. at 1 n.1);

14          WHEREAS, following the parties’ review of the Amended Scheduling Order, Plaintiff was

15 unable to reschedule the deposition of Ms. Greiner for August 19, 2020 given the logistics involved in

16 rescheduling a deposition the same day;

17          WHEREAS, on August 19, 2020, Plaintiff’s counsel inquired about resetting Mr. Bluer’s

18 deposition on August 20, 2020, and Defendants’ counsel informed Plaintiff’s counsel that Mr. Bluer was

19 no longer available for a deposition on August 20, 2020;

20          WHEREAS Mr. Bluer is available for deposition on August 25, 2020;

21          WHEREAS, Plaintiff intends to reschedule the depositions of Defendants’ experts previously

22 noticed for August 18 and 20, 2020, for a date after August 20, 2020, without potentially violating the

23 Amended Scheduling Order;

24          WHEREAS, on August 19, 2020, the parties met and conferred and are in the process of

25 rescheduling the depositions of Mr. Bluer and Ms. Greiner for the week of August 24, 2020 and August

26 31, 2020;

27          NOW, THEREFORE, IT IS HEREBY STIPULATED that Plaintiff will conduct the depositions

28 of Ms. Greiner and Mr. Bluer by September 10, 2020, as set forth above.

     STIPULATION AND [PROPOSED] ORDER MODIFYING EXPERT DEADLINE
     19-CV-04094 HSG (DMR)                   2
             Case 4:19-cv-04094-HSG Document 54 Filed 08/21/20 Page 3 of 3




 1         SO STIPULATED.

 2
                                                Respectfully submitted,
 3

 4                                              DAVID L. ANDERSON
                                                United States Attorney
 5
     Dated: August 20, 2020            By:      /s/ Savith Iyengar
 6                                              SAVITH IYENGAR
                                                Assistant United States Attorney
 7                                              Attorneys for Plaintiff

 8                                     By:      **/s/ Daniel Berko
                                                DANIEL BERKO
 9                                              Attorney for Defendants

10                                              ** Pursuant to Civ. L.R. 5-1(i)(3), the filer of the document
                                                   has obtained approval from this signatory.
11

12

13                                       [PROPOSED] ORDER

14         IT IS HEREBY ORDERED that that Plaintiff is permitted to conduct the depositions of

15 Defendants’ experts by September 10, 2020.

16         SO ORDERED.

17

18

19 Dated: _____________________,
                8/21/2020        2020
                                                HON. HAYWOOD S. GILLIAM JR.
20                                              United States District Judge

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER MODIFYING EXPERT DEADLINE
     19-CV-04094 HSG (DMR)                   3
